UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6190



LARRY GORDON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-36-2)


Submitted:   May 25, 2000                   Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Gordon, Appellant Pro Se. John H. McLees, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Gordon seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.       See Gordon v. Angelone, No. CA-99-36-2

(E.D. Va. Jan. 13, 2000).*    We also deny leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 12, 2000, the district court’s records show that it was
entered on the docket sheet on January 13, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2